FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of November 2014 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onNovember 11, 2014 in connection with the Registrant's Financial Results for the Third Quarter of 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:November 12,2014 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Third Quarter of 2014 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended September 30, 2014 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Third Quarter of 2014, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended September 30, 2014, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2013 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2013 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the third quarter of 2014, which were described in Part I of the Company's Quarterly Report for the Second Quarter of 2014. 1. Item 3D – Risk Factors: Risks Affecting Us and the Companies in Our Group The Israeli Promotion of Competition and the Reducing of Centralization Law may adversely affect our business On September 22, 2014, Mr. Avraham Asheri and Ms. Hadar Udler gave notice of their resignation from the Company's board of directors. On October 12, 2014, the term of Mr. Gad Arbel as an external director of the Company expired, and on October 29, 2014, two new external directors were appointed for a term of three years – Ms. Lee-Bath Nelson and Mr. Yehuda Freidenberg, in addition to Mr. Ehud Rassabi who continues to serve as an external director of the Company. Following these changes to the composition of the Company's board of directors, seven directors currently serve at the Company, of whom three are external directors and one is an independent director. The composition of the board of directors complies with the provisions of the Israeli Promotion of Competition and the Reducing of Centralization Law, 2013, that apply to the Company concerning the composition of the boards of directors of "other-tier companies". 2. Item 4A – Information on the Company: History and Development of the Company Investments In the first nine months of 2014, Elron (directly and indirectly) invested approximately $15.5 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. Dividend Distribution by Elron In September 2014, Elron distributed a cash dividend to its shareholders in the amount of $110 million (approximately $3.70 per share). See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. 3. Item 4B – Business Overview: Our Main Group Companies Pocared Further to Item 4B in connection with Pocared's estimates of its diagnostic trial's completion date, Pocared estimates that it will complete the trial by the end of April 2015 and not during 2014 as previously reported. Owing to lower than anticipated prevalence of some of the pathogens in the samples collected thus far for the trial, Pocared decided to increase the number of samples for the trial from 15,000 to 19,500. In addition, Pocared decided to focus the study in medical centers whose sample collection rate is relatively higher and scalable, and it now intends to conduct the trial at four medical centers instead of five. This acceleration in sample collection rate is believed to be possible due to an additional improvement in the sampling procedure. Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. Ari Bronshtein CEO Yaron Elad CFO November 11, 2014, Tel Aviv, Israel Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of September 30, 2014 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Investing in Israeli or Israeli related technology companies. · Identifying and exploiting investment opportunities with significant exit potential. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing guidance and hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (50%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4B – "Business Overview" of the Company's Annual Report for 2013 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2013 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision develops, manufactures, and provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · CartiHeal (2009) Ltd. (32%) ("CartiHeal") - CartiHeal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant's unique structure, comprising a marine aragonite with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage and subchondral bone in its place. · Kyma Medical Technologies Ltd. (58% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · RD Seed Ltd. (100% by RDC) ("RDSeed") - RDSeed is an investment venture that incubates projects and invests in companies in the digital field. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (55%) ("Cloudyn"), which provides solutions for the optimization of cloud computing costs and resources. o Pose POS Ltd. (41%) ("POSE"), which is developing an online cash register, inventory management, and retail website management system. o Bruwz Technologies Ltd. (24%) ("GetYou"), which is developing a social app that enables people to understand how they are perceived by others through a game. o Page 2 Site Ltd. (“Otonomic”) (25%), which is developing a technology that enables any Facebook page owner to generate a website in a single click. o Open Legacy Technologies Ltd. ("Open Legacy") (24%), which provides an open source solution for modernizing Legacy applications (AS400, Mainframe and Unix). Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. · PlyMedia Israel (2006) Ltd. (27%) ("Plymedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1. Exit Transactions · The merger of Given Imaging Ltd. ("Given") - In December 2013, Given signed a definitive agreement with a subsidiary of the Covidien group for a cash consideration of $30 per share by way of a reverse triangular merger (the "Given Merger"). In February 2014, the Given Merger was completed within the framework of which all of the Given shareholdings of Elron and RDC were acquired (21% holding by Elron and 8% holding by RDC). As a result, Elron and RDC received (after tax and transaction costs) approximately $204 million and approximately $61 million, respectively, out of the consideration paid in respect of the Given Merger's completion. In addition, as a result of the completion of the Given Merger, Elron recorded, in the first nine months of 2014, a net gain in the amount of approximately $107 million which includes Elron's share in the gain RDC recorded in respect of the transaction. The abovementioned gain is after tax expenses in the amount of approximately $37.7 million. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.2.2. Investments · In the first nine months of 2014, Elron (directly and indirectly) invested approximately $15.5 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of holdings in Pocared - In March 2014, an internal financing round in Pocared was signed in the amount of approximately $9.5 million to be advanced in two installments. In March 2014 Elron advanced its share in the first installment in the amount of approximately $5.4 million and in September 2014 Elron advanced its share in the second installment in the amount of approximately $3.1 million (for further details see Note 3.A to the Financial Statements). Following the investment, Elron's holding in Pocared's outstanding share capital increased from approximately 41% to 50% (from approximately 37% to 44% on a fully diluted basis). In addition, in order to finance Pocared's activities in 2015, Pocared will be required to raise additional financing. It is Elron's intention to examine the possibility of providing the above financing required by Pocared in full, subject to reaching agreements and signing a definitive investment agreement. As of the date of filing this report, approximately $77 million were invested in Pocared, out of which $37 million were invested by Elron. 1.2.3. Developments in Main Group Companies · Update on Pocared's FDA Trial - Further to Item 4B of Elron's 2013 Annual Report in connection with Pocared's estimates of its diagnostic trial's completion date, Pocared estimates that it will complete the trial by the end of April 2015 and not during 2014 as previously reported. Owing to lower than anticipated prevalence of some of the pathogens in the samples collected thus far for the trial, Pocared decided to increase the number of samples for the trial from 15,000 to 19,500. In addition, Pocared decided to focus the study in medical centers whose sample collection rate is relatively higher and scalable, and it now intends to conduct the trial at four medical centers instead of five. This acceleration in sample collection rate is believed to be possible due to an additional improvement in the sampling procedure. Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. · Update on BrainsGate's FDA Trial - Further to Item 4B of Elron's 2013 Annual Report, in April 2014, the Data Safety Monitoring Board (the "DSMB") for BrainsGate's study examined the effect and safety results in an interim analysis of the study (BrainsGate was not exposed to these results due to the study being a blinded study). As a result of the said interim analysis, the DSMB determined as follows: The measured effect justifies the continuation of the study; There were no safety concerns; In order to maximize the possibility of success in the study, increasing the sample size from 450 to 800-1000 patients is appropriate. In May 2014, the Board of directors of Brainsgate discussed the results of the interim analysis performed by the DSMB for BrainsGate's study and decided as follows: to increase the number of patients in the study by 350-550 patients in accordance with the DSMB's conclusions (such that the number of patients in the study will amount to 800-1000); and, to perform an additional interim analysis of the results of the study which will be conducted by the DSMB after following 600 patients. The purpose of the interim analysis is to support the continuation of the study according to the current format or to cease the study. BrainsGate expects the recruitment of patients for the additional interim analysis to end during 2015. Subject thereto and subject to the final number of patients that will be recruited as stated above, BrainsGate expects that the patient recruitment for the study will end during 2017. As of today, BrainsGate has recruited approximately 490 patients for the study. BrainsGate's abovementioned estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimates of the potential rate of sample collection for the trial, and on information existing in BrainsGate on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: developments in BrainsGate's field of operation, failure to obtain regulatory approval to continue product development, failure to achieve goals, failure to collect the number of samples necessary to complete the trial, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.2.4. Financing and Dividend · Dividend- On August 24, 2014, the Company's board of directors decided to distribute a cash dividend to its shareholders in the amount of $110 million ($3.69825 per share). The dividend was paid on September 22, 2014 to shareholders of record on September 8, 2014. · Credit Line - In January 2014, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4 million, and in February 2014, following the Given Merger, the credit line was terminated. · As of the date of filing this report, Elron's and RDC's non-consolidated liquid resources amounted to approximately $94 million and $66 million, respectively. These amounts include Elron's and RDC's short termbank deposits in the amounts of $50 million and $13 million, respectively. At this date Elron and RDC have no debt. 1.3. Results of Operations 1.3.1. Elron's main operating results For the nine months ended September 30, 2014 For the nine months ended September 30, 2013 For the three months ended September 30, 2014 For the three months ended September 30, 2013 For the year ended December 31, 2013 unaudited audited $ thousands Net income (loss) attributable to Elron's shareholders ) ) Net income (loss) per share attributable to Elron's shareholders (in $) ) ) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 The income and loss attributable to Elron's shareholders mainly comprised of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income):* For the nine months ended September 30, 2014 For the nine months ended September 30, 2013 For the three months ended September 30, 2014 For the three months ended September 30, 2013 For the year ended December 31, 2013 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization (5 ) ) (5 ) ) ) Income (expenses) from impairment of investments in Group Companies and financial assets - - Total ) Gain from exit transactions, changes in holdings, and revaluation of investments Corporate operating expenses ) Tax benefit (taxes on income) Other ) Net income (loss) attributable to shareholders ) ) * The results summarized in the table are presented net of non-controlling interest. I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the third quarter and in the first nine months of 2014 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, RDSeed, BrainsGate and CartiHeal. The loss Elron recorded in the third quarter and in the first nine months of 2013 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of RDSeed, CartiHeal, Kyma, BrainsGate and Pocared. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. Excess cost amortization expenses in the third quarter and in the first nine months of 2014 were recorded in respect of excess costs attributed to the Company's holding in Cloudyn. Excess cost amortization expenses in the third quarter and in the first nine months of 2013 were recorded primarily in respect of excess costs attributed to the Company's holding in Given. The Given Merger was completed during the first quarter of 2014 (see section 1.2.1 above). II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the third quarter and in the first nine months of 2014 resulted mainly from: · A $144,467 thousand gain recorded in the first quarter (net of non-controlling interest) due to the completion of the Given Merger ($106,643 thousand net of tax); · A $826 and $1,783 thousand gain recorded in the third quarter and in the first nine months of 2014, respectively, due to an increase in Notal Vision's fair value. Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the third quarter and in the first nine months of 2013 resulted mainly from: · A $1,247 and $2,646 thousand gain (net of non-controlling interest) recorded in the third quarter and in the first nine months of 2013, respectively, from a change in the Company's holding in Given as a result of options granted to Given employees having been exercised or having expired prior to the completion of the Given Merger. · A $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value; · An $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. IV) Tax Benefit (Taxes on Income) Taxes on income in the first nine months of 2014 resulted mainly from a tax expense due to the Given Merger, and included approximately $29,000 thousand that were recorded due to the utilization of the deferred tax asset that was recorded in the fourth quarter of 2013, and approximately $7,500 thousand (net of non-controlling interest) in current taxes recorded by RDC due to the Given Merger. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.3.2. Analysis of the consolidated statements of profit and loss For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Income from sales - - Income from sales in the third quarter and in the first nine months of 2014 included Cloudyn's income, Whereas, in the nine months of 2013 Cloudyn did not yet record any income from sales. Gain from disposal and revaluation of group companies, and changes in holdings, net In the first nine months of 2014, this item included mainly: a $175,019 thousand gain recorded as a result of the completion of the Given Merger (see section 1.2.1 above); and a $826 and $1,783 thousand gain recorded in the third quarter and first nine months, respectively, due to an increase in Notal Vision's fair value. In the third quarter and first nine months of 2013, this item mainly included: a $396 thousand gain recorded in the third quarter due to the initial consolidation of POSE; a $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value, mainly due to progress made in the clinical trials it conducted; an $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value; and a $1,513 and $3,258 thousand gain recorded in the third quarter and first nine months, respectively, from a change in the Company's holding in Given Imaging as a result of options and restricted share units granted to Given Imaging employees having been exercised or having expired prior to the completion of the Given Merger. Financial income This item mainly comprised of interest income on deposits. Total income Cost of sales 84 - 31 - See "Income from sales" analysis above. Research and development expenses, net Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Selling and marketing expenses See analysis of consolidated companies' operating expenses below. General and administrative expenses See analysis of Elron's and consolidated companies' operating expenses below. Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associates below. The increase in Elron's share in the losses of its associates in the third quarter and in the first nine months of 2014 is mainly due to an increase in Elron's share in Pocared's losses due to an increase in Elron's share in Pocared's financing (see note 3.A to the Financial Statements). Also, Elron's share in the losses of its assocates in the third quarter and in the first nine months of 2013 was partially offset by Elron's share in Given's profits, which was sold, as mentioned above, and therefore did not contribute to this item in 2014. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Financial expenses Financial expenses in first nine months of 2014 resulted mainly from exchange rate fluctuations and from commissions on the loan drawn down under the credit line agreement with Silicon Valley Bank. (The loan was repaid and the credit line was terminated in the first quarter of 2014, as mentioned in section 1.2.4 above). Financial expenses in the third quarter and first nine months of 2013 resulted mainly from interest on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from commissions and other expenses related to this credit line. Other expenses, net 5 ) - ) In the third quarter and first nine months of 2013, this item mainly included a gain of approximately $3,500 that was recorded in respect of a partial cancellation of the impairment recognized in the past as a result of the settlement agreement with Enablence. Total expenses Income (loss) before taxes on income ) ) Tax benefit (taxes on income) Taxes on income in the first nine months of 2014 resulted mainly from the gain that was recorded due to the completion of the Given Merger. The tax benefit in the third quarter of 2014 resulted from attributing the impact of the tax incurred in the Given Merger to the interim periods of 2014. Net income (loss) ) ) Net income (loss) attributable to the Company's shareholders ) ) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Net income (loss) attributable to non-controlling interest ) ) ) In the first nine months of 2014 the net income attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in RDC in the gain RDC recorded due to the completion of the Given Merger. The loss in the third quarter of 2014 resulted mainly from the share of the non-controlling interest in RDC in the losses of RDC's and RDSeed's associates' results. Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) ) ) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.3.3. Analysis of the consolidated operating expenses Operating expenses in the third quarter and first nine months of 2014 amounted to $2,544 and $7,003 thousand, respectively, compared with $2,834 and $8,287thousand, respectively, in the third quarter and first nine months of 2013, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the nine months ended September 30, For the three months ended September 30, $ thousands Explanation Corporate RDC The change was mainly due to changes in RDC's workforce. Kyma - - As of the fourth quarter of 2013, Kyma ceased to be consolidated in the Company's financial reports. RDSeed (1) The increase was mainly due to an increase in the operating expenses of Cloudyn, and the operating expenses of POSE, which has been consolidated since the third quarter of 2013. The increase in the operating expenses was partly offset by a decrease in the R&D expenses of Cemmerce, an in-house project in which RDSeed ceased investment during 2013, and a decrease in RDSeed's workforce. SmartWave SmartWave Medical Ltd. ("SmartWave") ceased its operations during the fourth quarter of 2013. (1) Includes the operating expenses of the subsidiaries Cloudyn and POSE as of initial consolidation. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.3.4. Analysis of the results of operations of main associates Pocared For the nine months ended September 30, For the three months ended September 30, Unaudited $ thousands Explanation Loss Pocared is in the development stage and has not yet commenced sales. Pocared's losses mainly result from research and development expenses. The increase in loss in the first nine months of 2014 compared with the first nine months of 2013 was mainly due to expenses resulting from the development and manufacture of a new version of the sample processor and from ongoing sample collection for the FDA trial Pocared is conducting. BrainsGate For the nine months ended September 30, For the three months ended September 30, Unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The decrease in loss in the third quarter of 2014 compared with the third quarter of 2013 is mainly due to slower patient recruitment for the FDA trial BrainsGate is conducting. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 1.4. Financial Position, Liquidity and Capital Resources Financial position September 30, 2014 December 31, 2013 unaudited audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value (including assets classified as held for sale) Other long-term receivables 31 29 Current assets (not including assets classified as held for sale) (1) Intangible assets, net Deferred taxes - Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest (1) Including short term bank deposits in the amount of $63,481 thousand. Shareholders'equity including non-controlling interest at September 30, 2014 was $203,823 thousand, representing approximately 97% of the total assets in the statement of financial position, compared with $199,815 thousand at December 31, 2013, representing approximately 94% of total assets in the statement of financial position. The increase in shareholders' equity was mainly due to the gain resulting from the completion of the Given Merger (see section 1.2.1 above). This increase was partially offset by a dividend distribution to Elron's shareholders in the amount of $110,000 thousand (for details regarding the dividend distribution see below). Consolidated working capital at September 30, 2014 amounted to $163,547 thousand, compared with $136,804 thousand at December 31, 2013 (including assets held for sale). The increase in working capital resulted from the completion of the Given Merger and the receipt of the merger consideration. As mentioned above the increase was partially offset due to the dividend distribution to Elron's shareholders and due to investments in Group Companies. Elron's and RDC's primary cash flows (1) For the nine months ended September 30, 2014 For the nine months ended September 30, 2013 For the three months ended September 30, 2014 For the three months ended September 30, 2013 unaudited $ thousands Investments in Elron's and RDC's group companies (1) Proceeds from disposal of Elron's and RDC's non-current investments Repayment of Elron's debt ) - - - Dividend distributed by Elron ) - ) - (1) The amounts presented include RDC's and RDseed's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 Cash balance Consolidated liquid resources at September 30, 2014 amounted to $166,208 thousand (including short term bank deposits in the amount of approximately $63,500 thousand), compared with $32,291 thousand at December 31, 2013. Elron's and RDC's non-consolidated liquid resources at September 30, 2014 amounted to $95,577 and $68,469 thousand, respectively (as mentioned above Elron's and RDC's liquid resources as of September 30, 2014 included short term bank deposits in the amount of approximately $50,000 and $13,300 thousand, respectively), compared with $19,742 and $11,033 thousand, respectively, at December 31, 2013. Uses of cash The main uses of cash in the third quarter and first nine months of 2014 were a dividend distribution to the Company's shareholders in the amount of $110,000 thousand, and investments and loans to Group Companies in the amount of $3,122 and $11,078 thousand, respectively, by Elron, and $900 and $4,400 thousand, respectively, by RDC. Also, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand as mentioned below and in addition cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. During the first nine months Elron and RDC deposited approximately $50,000 and $13,300 thousand, respectively, in short term bank deposits for a period exceeding three months. The main uses of cash in the third quarter and first nine months of 2013 were investments and loans to Group Companies in the amount of $3,467 and $7,275 thousand, respectively, by Elron, and $950 and $1,450 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. Investments in Group Companies during the first nine months of 2014 and 2013 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC For the nine months ended September 30, 2014 For the nine months ended September 30, 2013 For the nine months ended September 30, 2014 For the nine months ended September 30, 2013 unaudited $ thousands Consolidated Companies (1) SmartWave (2) - - - POSE (3) - - Cloudyn - - Associates and Other Investments Kyma (4) - - - Pocared - - Cartiheal - - - NuLens - - Notal Vision - - Numbeez - - - Otonomic - - - GetYou - - - Open Legacy - - - Total investments (1) The amounts exclude RDC's investment in RDSeed in the amount of $3,044 thousand in the first nine months of 2014 and Elron's investment in RDSeed in the amount of $1,000 thousand in the first quarter of 2013 and RDC's investment in RDSeed in the amount of $1,000 thousand in the third quarter of 2013. These investments do not affect the cash included in the Financial Statements. In addition, subsequent to the reporting date RDC invested in RDSeed an amount of$2,000 thousand. (2) SmartWave ceased its operations during the fourth quarter of 2013. (3) Initially consolidated in July 2013. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 Proceeds from the disposal of Elron's and RDC's non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first nine months of 2014 mainly included: proceeds Elron and RDC received in the amount of approximately $204,000 thousand and approximately $61,000 thousand (net of tax), respectively, as a result of the completion of the Given Merger, and; proceeds RDC received in the amount of $3,100 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Sync-Rx Ltd. that was completed in November 2012. Proceeds Elron and RDC received from the disposal of non-current investments in the first nine months of 2013 mainly included proceeds Elron received in the third quarter in the amount of approximately $1,698 thousand from the settlement agreement with Enablence; and proceeds Elron received in the first quarter in the amount of $1,923 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Wavion Inc. that was completed in 2011. Credit line In January 2014, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand, and in February 2014, following the Given Merger, the credit line was terminated. At September 30, 2014, Elron and RDC had no debt. Dividend As previously mentioned, in August 2014, the Company declared a cash dividend to its shareholders in the amount of $110 million ($3.69825 per share). Payment of the dividend took place in September 2014. Main Group Companies' cash flows Cash flows from operating activities Cash balance For the nine months ended September 30, 2014 For the nine months ended September 30, 2013 For the three months ended September 30, 2014 For the three months ended September 30, 2013 As of September 30, As of December 31, Unaudited Audited $ thousands BrainsGate ) Pocared ) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at September 30, 2014, December 31, 2013, and September 30, 2013. As of September 30, 2014 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Short term bank deposits - - - Other accounts receivable 47 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 74 74 Intangible assets, net - - - Other long-term receivables - - 31 - 31 Total assets 47 Liabilities (1) Trade payables - - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 As of December 31, 2013 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 16 59 Assets heldfor sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 75 75 Deferred taxes - - - Intangible assets, net - - - Other long-term receivables - 29 - Total assets 16 Liabilities (1) Trade payables - 25 - Other account payables - Loans from banks - - - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of September 30, 2013 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 46 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 69 Total assets 46 Liabilities (1) Trade payables 1 25 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Long-term taxes - - - Total liabilities 1 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. I. Sensitivity tests of balances as of September 30, 2014 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 0.5% Absolute value 10% 5% 0% interest 10% 5% Section $ thousands Short term bank deposits ) ) ) 23 47 Sensitivity test of changes in share prices of other investments measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) II. Sensitivity tests of balances as of December 31, 2013 Sensitivity test of changes in share prices of other investments measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2014 III. Sensitivity tests of balances as of September 30, 2013 Sensitivity test of changes in share prices of other investments measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) Arie Mientkavich Chairman Ari Bronshtein CEO November 11, 2014, Tel Aviv Elron Electronic Industries Ltd. Part III English Translation ofInterim Consolidated Financial Statements As of September 30, 2014 Unaudited ELRON ELECTRONIC INDUSTRIES LTD. Interim Consolidated Financial Statements as of September 30, 2014 Contents Page Auditors' Review Report F - 2 Consolidated Statements of Financial Position F - 3 - F - 4 Consolidated Statements of Income (loss) F - 5 Consolidated Statements of Comprehensive Income (loss) F - 6 Consolidated Statements of Changes in Equity F- 7 - F- 11 Consolidated Statements of Cash Flows F- 12 - F- 13 Notes to the Interim Consolidated Financial Statements F- 14 - F- 24 Annex to the Interim Consolidated Financial Statements - Details regarding investments in the consolidated financial statements as of September 30, 2014 F- 25 Auditors' review report to the shareholders of Elron Electronic Industries Ltd. Introduction We have reviewed the accompanying financial information of Elron Electronic Industries Ltd. and its subsidiaries ("the Group"), which comprises the condensed consolidated balance sheet as of September30, 2014 and the related condensed consolidated statements of income, comprehensive income, changes in equity and cash flows for the nine and three months then ended. The Company's board of directors and management are responsible for the preparation and presentation of interim financial information for these periods in accordance with IAS 34, "Interim Financial Reporting". Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity." A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to the abovementioned, based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Chapter D of the Securities Regulations (Periodic and Immediate Reports), 1970. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER November 11, 2014 A Member of Ernst & Young Global F - 2 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Financial Position September 30 December 31 Unaudited Audited $ thousands Current assets Cash and cash equivalents Deposits in banks - - Other accounts receivable Investment in associate classified as held for sale (see Note 1) - - Non-current assets Investments in associates Other investments measured at fair value Other long-term receivables 31 29 Property, plant and equipment, net 74 75 Intangible assets, net Deferred taxes - - Total assets The accompanying notes are an integral part of the interim consolidated financial statements. F - 3 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Financial Position September 30 December 31 Unaudited Audited $ thousands Current liabilities Loans from banks - - Trade payables Other accounts payable Long-term liabilities Loans from banks - - Royalty bearing government grants - - Long term taxes Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves ) ) Accumulated deficit ) ) ) Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim consolidated financial statements. November 11, 2014 Date of approval of the Arie Mientkavich Ari Bronshtein Yaron Elad financial statements Chairman of the Board of Directors Chief Executive Officer Vice President & Chief Financial Officer F - 4 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Income (Loss) Nine months ended September 30 Three months ended September 30 Year ended December 31 Unaudited Audited $ thousands (except for income (loss) per share data) Income Income from sales - - 97 Gain from disposal and revaluation of investee companies and changes in holdings, net Financial income Expenses Cost of sales 84 - 31 - 59 Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Financial expenses Other expenses (income), net 5 ) - ) ) Income (loss) before taxes on income ) ) ) Tax benefit(taxes on income) Net income (loss) ) ) Attributable to: The Company's shareholders ) ) Non-controlling interests ) Net income (loss) per share attributable to the Company's shareholders (in $): Basic and diluted net income (loss) per share ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 5 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Comprehensive Income (Loss) Nine months ended September 30 Three months ended September 30 Year ended December 31 Unaudited Audited $ thousands Net income (loss) ) ) Other comprehensive loss (net of tax): Amounts that would never be reclassified to profit or loss: Loss from financial assets measured at fair value through other comprehensive income, net ) Group's share of other comprehensive loss, net, of companies accounted for under the equity method - ) Total loss that would never be reclassified to profit or loss ) Total gain that would be reclassified to profit or loss under certain conditions - Total other comprehensive loss ) Total comprehensive income (loss) ) ) Attributable to: Company's shareholders ) ) Non-controlling interests ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 6 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Retained earnings (accumulated deficit) Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2014 (audited) ) ) Total comprehensive income (loss) - - - ) - Share-based payments in respect of awards issued by subsidiaries - 29 29 Dividend to equity holders of the Company - ) ) - ) Investmentofnon-controlling interests in consolidated company - Investment in subsidiaries by RDC - 23 - 23 ) ) Sale of financial assets measured at fair value through other comprehensive income (Note 3.G) - ) - - - Balance at September 30, 2014 - - - ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 7 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share premium Capital reserve for transaction with controlling interests Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Accumulated deficit from share based payments Accumulated deficit Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2013 (Audited) ) ) Total comprehensive loss - - - ) - - ) Share-based payments in respect of awards issued by subsidiaries - ) ) Change in non-controlling interestssubsequent to the transfer of the investment in RDSeed to RDC - ) - Non-controlling interests created due to initially consolidated company - Change in non-controlling interests in consolidated company - ) - Expiration of share-based payments - ) - - - Exercise of options into shares of the Company -* ) 44 - - - ) 12 44 - 44 Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at September 30, 2013 ) - ) *)Amount less than $1 thousand. The accompanying notes are an integral part of the interim consolidated financial statements. F - 8 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling interests Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non- controlling interests Retained earnings (accumulated deficit) Total Non- controlling interests Total Equity Unaudited $ thousands Balance at July 1, 2014 ) Total comprehensive loss - - - ) - ) Share-based payments in respect of awards issued by subsidiaries - 10 10 Dividend to equity holders of the Company - ) ) - ) Investmentofnon-controlling interests in consolidated company - Investment in subsidiaries by RDC - 23 - 23 ) ) Sale of financial assets measured at fair value through other comprehensive income (Note 3.G) - ) - - - Balance at September 30, 2014 ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 9 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling interests Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non- controlling interests Retained earnings (accumulated deficit) Total Non- controlling interests Total Equity Unaudited $ thousands Balance at July 1, 2013 ) ) Total comprehensive income (loss) - - - ) - ) Share-based payments in respect of awards issued by subsidiaries - ) ) Change in non-controlling interestssubsequent to the transfer of the investment in RDSeed to RDC - ) - Non-controlling interests created due to initially consolidated company - Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at September 30, 2013 ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 10 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Accumulated deficit from share based payments Accumulated deficit Total Non- controlling interests Total equity Audited $ thousands Balance at January 1, 2013 ) ) Total comprehensive income (loss) - - - ) - - ) Share-based payments in respect of awards issued by subsidiaries - ) ) Change in non-controlling interests subsequent to the transfer of the investment in RDSeed to RDC - ) - Non-controlling interests created due to initially consolidated company - Change in non-controlling interests due to sale of a subsidiary - ) ) Change in non-controlling interests in consolidated company - ) - Expiration of share-based payments - ) - - - Exercise of options into shares of the Company - *) 44 - - - ) 12 44 - 44 Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at December 31,2013 ) - ) *)Amount less than $1 thousand. The accompanying notes are an integral part of the interim consolidated financial statements. F - 11 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Cash Flows Nine months ended September 30 Three months ended September 30 Year ended December 31 Unaudited Audited $ thousands Cash flows from operating activities Net income (loss) ) ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Adjustment to the profit or loss items: Depreciation and amortization 63 63 16 Financial income, net ) ) ) Stock based compensation and changes in liability in respect of options ) ) (9 ) ) ) Gain from reversal of impairment of financial assets - ) - ) ) Gain from disposal and revaluation of investee companies and changes in holdings, net ) Equity in losses of associates, net Tax on income (tax benefit) 39 ) 39 ) Other ) Changes in Assets and Liabilities: Decrease (increase) in other accounts receivable ) 58 Increasein liabilities in respect of government grants - 42 - 28 42 Increase (decrease) in trade payables 91 ) ) ) Increase (decrease) in other accounts payable ) 30 Cash paid and received during the year for: Interest paid ) ) - ) ) Interest received 54 74 9 83 Net cash used in operating activities ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 12 ELRON ELECTRONIC INDUSTRIES LTD. Consolidated Statements of Cash Flows (Cont.) Nine months ended September 30 Three months ended September 30 Year ended December 31 Unaudited Audited $ thousands Cash flows from investment activities Purchase of property and equipment ) ) ) (5 ) ) Investment in associates and other companies ) Proceeds from sale of property and equipment - 1 - 1 9 Proceeds from sale of investments in subsidiaries net of cash disposed of due to deconsolidation - - Proceeds from sale of associates and other companies 23 65 - (Taxes paid) tax return in respect with sale of investments, net ) - Proceeds from repayment of debentures - - Proceeds from sale of financial assets measured at fair value 29 95 29 Cash resulted from first time consolidation of a subsidiary - - Receipt (deposit) of deposits in banks, net ) ) - Net cash provided by (used in) investment activities ) Cash flows from financing activities Dividend paid to the Company's shareholders ) - ) - - Investment of non-controlling interests in subsidiaries - - - Purchase of subsidiaryshares from non-controlling interests ) - ) - - Receipt of government grants - - Proceeds from exercise of options - 44 - - 44 Repayment of long term loans ) - Net cash provided by (used in) financing activities ) ) Exchange rate differences in respect of cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period The accompanying notes are an integral part of the interim consolidated financial statements. F - 13 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 1 –General Elron Electronic Industries Ltd. ("Elron" or "the Company") is an operational holding company that focuses on building technology companies. Elron's group of companies includes companies at different stages of development operating in various technology fields such as medical devices and other fields. The Company is an Israeli-resident company incorporated in Israel, traded on the Tel-Aviv Stock Exchange and the over-the-counter market in the United States. Its registered address is 3Azrieli Center, Triangle Tower, 42nd floor, Tel Aviv, Israel. The Company's parent company is Discount Investment Corporation Ltd. ("DIC"), an Israeli-resident company, traded on the Tel-Aviv Stock Exchange. DIC holds an approximately 50.32% interest in the Company as of September 30, 2014. The accompanying consolidated financial statements have been prepared as of September 30, 2014, and for the nine and three months then ended ("interim consolidated financial statements") in accordance with International Financial Reporting Standards ("IFRS") in condensed format. The interim consolidated financial statements are presented in U.S. dollars, the Company's functional currency, and are rounded to the nearest thousand. These interim consolidated financial statements should be read in conjunction with the Company's annual consolidated financial statements as of December 31, 2013 and the year then ended and accompanying notes ("the annual consolidated financial statements"). The Given Merger Given Imaging Ltd. ("Given") provides minimally invasive diagnostic products for visualization and detection of disorders of the gastrointestinal tract, and was traded on Nasdaq and the Tel-Aviv Stock Exchange (symbol: GIVN), until the completion of the merger, as detailed below. Given was held, prior to the completion of the merger, by Elron and RDC Rafael Development Corporation Ltd ("RDC"; Elron holds 50.1% of RDC's outstanding shares and RDC is consolidated in Elron's financial statements). Elron and RDC held approximately 21% and 8%, respectively, of Given's share capital. Given was accounted for under the equity method of accounting, until its classification as held for sale in December 2013. As detailed in Note 3.B.4.a) to the annual consolidated financial statements, in December 2013, Given signed an agreement with an entity of the Covidien corporation (the "Purchaser") and a subsidiary fully owned by the Purchaser, according to which, by way of merger between the Purchaser's subsidiary and Given, the entire share capital of Given was transferred to the Purchaser for a cash consideration to Given's current shareholders of $30 per share (the "Transaction" or the "Given Merger"). The share of Elron and RDC in the consideration, less tax payments and transactions costs, is approximately $204,000 and $61,000, respectively. In January 2014, the general meeting of Given's shareholders approved the Transaction and the necessary regulatory approvals were received, and in February 2014, the Transaction was completed and the aforementioned consideration was received. As a result, as of December 31, 2013, the investment in Given complied with the terms set in IFRS 5 for classification as a non-current asset held for sale, and accordingly, the investment was classified as an asset held for sale in the statement of financial position as of December 31, 2013. F - 14 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 1 –General (Cont.) In addition, the Company recognized in 2013 a deferred tax asset of approximately $29,000 in respect of the temporary difference between the cost of its investment in Given for tax purposes and its carrying value, and in respect of carryforward losses that were expected to be utilized in 2014, due to the expected gain from this transaction (and a tax liability of approximately $600 in respect of RDC's holdings in Given). The Given Merger (Cont.) In 2014, Elron recognized in respect of the Transaction a net gain, attributable to the Company's shareholders, in the amount of approximately $106,800, including Elron's share in the gain that was recorded by RDC. The said gain is after tax expenses in the amount of approximately $37,700, that are mainly due to the reversal of the deferred tax asset which was recorded in 2013 in respect of this Transaction (the consolidated net gain, net of tax, is approximately $129,700). Note 2 –Significant Accounting Policies A. Basis of presentation The interim consolidated financial statements were prepared in accordance with generally accepted accounting policies for the preparation of financial statements for interim periods as prescribed inIAS 34 – Interim Financial Reporting, and in accordance with Section D of the Israeli Securities Regulations (Periodic and Immediate Reports), 1970. The significant accounting policies followed in the preparation of the interim consolidated financial statements are identical to those applied in preparation of the annual consolidated financial statements, with the exception of the following: Amendments to IAS 32 - Financial Instruments: Presentation, regarding the offsetting of financial assets and liabilities The IASB issued amendments to IAS 32 ("the amendments to IAS 32") regarding the offsetting of financial assets and liabilities. The amendments to IAS 32 clarify, among others, the meaning of "currently has a legally enforceable right of set-off". The amendments to IAS 32 are applied retrospectively commencing from the financial statements for periods beginning on January 1, 2014, or thereafter. The amendments to IAS 32 did not have a material impact on the Company's financial statements. F - 15 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 2 –Significant Accounting Policies (Cont.) B. Disclosure of new IFRS standards in the period prior to their adoption IFRS 9 (2014), Financial Instruments (the "Final Version of IFRS 9") As mentioned in Note 2.W to the annual consolidated financial statements in regards with amendments to IFRS 9, the final version of IFRS 9 includes updated provisions for classification and measurement of financial instruments and a new model for the impairment of financial assets. Classification and measurement According to the final version of IFRS 9, there are three main categories for the measurement of financial assets: amortized cost, fair value through profit or loss and fair value through other comprehensive income. The classification of debt instruments depends on the entity's business model for managing financial assets and the financial asset's contractual cash flow characteristics. The investment in equity securities will be measured at fair value through profit or loss unless the entity choses, on initial recognition, to present fair value changes in other comprehensive income. Fair value changes of financial liabilities designated at fair value through profit or loss which are attributable to the change in the entity's own credit risk are mostly recognized in other comprehensive income. Impairment of financial assets The final version of IFRS 9 introduces a new model for recognition in expected credit losses. For most assets, the new model presents impairment measurement in two stages: if the credit exposure attributable to the financial asset did not increase significantly since initial recognition, entities are required to provide for credit losses that result from default events that are possible within the twelve months period subsequent to the reporting date. If the credit exposure increased significantly, in most cases the impairment will increase and will be measured according to the credit losses expected over the remaining life of the financial asset. The final version of IFRS 9 applies to annual periods beginning on or after January 1, 2018. Early application is permitted. Retrospective application is required, except for a few relieves. The group has not yet begun examining the implications of adopting the final version of IFRS 9 on the financial statements. F - 16 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 3 –Material Changes During the Reporting Period A. Pocared Pocared Diagnostics Ltd. ("Pocared"), an Israeli company, is developing a real-time and automated system for infectious diseases diagnosis using optical technology. As of the reporting date, Elron holds approximately 50% of Pocared's outstanding shares and Pocared is accounted for under the equity method of accounting. As mentioned in Note 3.B.4.b) to the annual consolidated financial statements, in October 2013, Pocared's major shareholders, including Elron, granted Pocared a loan in the amount of $2,000. Elron's share in this loan was approximately $900. In February 2014, some of Pocared's shareholders, including Elron, granted Pocared an additional loan in the amount of $2,000. One of Pocared's major shareholders chose not to participate in this loan and therefore Elron's share in this loan was $1,500. In March 2014, Pocared signed an investment agreement with some of its shareholders, including Elron, whereby a total amount of $9,500 will be advanced in two installments in consideration for Preferred G shares (Elron's share is approximately $8,500). The first installment in the amount of $6,000 was advanced immediately. Elron's share in this installment was approximately $5,400. The second installment in the amount of $3,500 was advanced in September 2014. Elron's share in this installment was approximately $3,100 .In addition, according to the investment agreement, the aforementioned loans in the amount of approximately $4,100 (principal and accrued interest) were converted into Preferred F shares. As mentioned above,Elron's share in these loans was approximately $2,400. Following the completion of the investment agreement, Elron's holding in Pocared's outstanding share capital increased from approximately 41% to 50% and from approximately 37% to 44% on a fully diluted basis. Since, among other things, Elron does not hold a majority in Pocared's board of directors, the investment in Pocared continues to be accounted for under the equity method of accounting, as it was until this investment agreement. B. Kyma Kyma Medical Technologies Ltd. ("Kyma") is developing a remote patient monitoring (RPM) solution for Congestive Heart Failure (CHF) patients. As of the reporting date, RDC holds approximately 57% of Kyma's outstanding shares and approximately 38% on a fully diluted basis and the investment in Kyma is accounted for under the equity method. F - 17 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 3 –Material Changes During the Reporting Period (Cont.) As mentioned in Note 3.A.3.e) to the annual consolidated financial statements, in October 2013, Kyma, RDC and a new investor signed an investment agreement in the amount of $6,000 to be advanced in two installments in consideration for Preferred C shares (RDC's share in this amount is approximately $2,000). In addition, the new investor also received warrants for Preferred C shares (exercisable from the investment date), which will enable the new investor the option to invest in Kyma an additional amount of $4,000. The first installment in respect of this investment in the amount of $3,000 was advanced immediately. RDC's share in the first installment was $1,000. In January 2014, the second installment in respect of this investment was advanced, in the amount of $3,000. RDC's share in the second installment was $1,000. C. RDSeed RDSeed Ltd. ("RDSeed"), formerly known as Navitrio Ltd., a subsidiary, was founded in 2011 in order to invest in projects in the digital field and is fully owned by RDC. During 2014, RDC invested a total amount of approximately $5,000 in RDSeed in two installments. The first installment in the amount of approximately $3,000 was advanced in March 2014. The second installment in the amount of $2,000 was advanced in November 2014, subsequent to the reporting date. D. Cloudyn Cloudyn Software Ltd. ("Cloudyn") provides solutions for the optimization of cloud computing costs and resources. Cloudyn is a subsidiary of Elron whose outstanding shares, as of the reporting date, are approximately 55% held by RDSeed. In August 2014, Cloudyn completed an investment agreement in the amount of approximately $3,500 in consideration for 80,148 Preferred B shares. The investment agreement included a $2,000 investment by a new investor and also a conversion of loans in the amount of approximately $1,500 granted by RDSeed to Cloudyn. Following the completion of the investment agreement, RDseed's holding in Cloudyn's outstanding share capital decreased from approximately 61% to 55% (and from approximately 59% to53% on a fully diluted basis). Cloudyn's continues to be a subsidiary and consolidated in Elron's financial reports. F - 18 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 3 –Material Changes During the Reporting Period (Cont.) E. Sync-Rx As mentioned in Note 3.A.3.b) to the annual consolidated financial statements, in November 2012, an agreement was completed for the sale of all the shares of Sync-Rx Ltd. to Volcano Corporation (the "Acquirer"). The sale agreement stipulated that an amount of approximately $3,250 from the consideration (RDC's share was approximately $3,100) will be deposited in escrow for a period of 18 months in order to secure certain indemnification obligations of the selling shareholders to the Acquirer. In June 2014, RDC received the full amount which was deposited in escrow and accordingly, this amount was classified from other accounts receivable to cash and cash equivalents. F.Notal Notal Vision Inc. ("Notal") provides a system and services for remote monitoring from home of AMD patients at risk of vision loss, for the early detection of important visual changes. As of the reporting date, Elron holds approximately 21% of Notal's outstanding shares and approximately 18% on a fully diluted basis. The investment in Notal is accounted for as a financial asset measured at fair value through profit or loss. As mentioned in Note 6 to the annual consolidated financial statements, in July 2013, Notal signed an investment agreement with its major shareholders, including Elron, in the amount of $10,000 to be advanced in two equal installments (Elron's share in this amount was approximately $1,940) and an option to participate in an additional installment in the amount of $5,000, in consideration for Preferred C shares and warrants for Preferred C shares. The first installment was advanced in July 2013 and in January 2014, the second installment was advanced. In June 2014, Notal's major shareholders, including Elron, exercised the option to participate in the additional installment in the amount of $5,000, in consideration for Preferred C shares and warrants for Preferred C shares. Elron's share was approximately $970. G. Enablence As mentioned in Note 6 to the annual consolidated financial statements, Elron holds shares of Enablence Technologies Inc. ("Enablence"). Enablence is a foreign company publicly traded on the TSX Venture Exchange. The investment in Enablence shares is accounted for as a financial asset measured at fair value through other comprehensive income. During 2014, some of Enablence's shares were sold in the market, in consideration for approximately $190. As a result from this sale, the comprehensive loss that was recognized in respect of these shares was classified from capital reserve for financial assets measured at fair value through other comprehensive income into retained earnings. F - 19 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 3 – Material Changes During the Reporting Period (Cont.) H. Dividend Distribution On August 24, 2014, the Company declared a dividend in an amount of $110,000 (approximately $3.698 per share). In September 2014, the dividend was paid to the Company's shareholders. I. Credit Line As mentioned in Note 11 to the annual consolidated financial statements, in November 2011, Elron entered into a binding agreement with Silicon Valley Bank to receive a credit line in the amount of $30,000 for a period of up to 18 months, which was afterwards extended until October 2014. In 2012, the Company drew a loan in the amount of $5,000 from the Original Credit Line, and later prepaid an amount of $1,000 out of the loan balance. In January 2014, due to the Given Merger transaction (see Note 1 above), Elron prepaid the rest of the loan balance in the amount of $4,000, and the credit line was terminated. Note 4 – Contingent Liabilities For details regarding pending contingent liabilities and claims against the Company and its group companies as of the date of approval of the interim consolidated financial statements, see Note 15 to the annual consolidated financial statements, approved for publication on March 11, 2014. Note 5 – Inclusion of the financial statements of associate companies accounted for under the equity method of accounting The Company is enclosing the financial statements of Pocared in these financial statements. F - 20 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 6 – Summarized data of the financial statements of certain associate companies, unadjusted to the Group's rate of holdings in conformity with the Israeli Securities regulations (Periodic and Immediate Reports), 1970 Current assets Non-current assets Total assets Current liabilities Non-current liabilities Total liabilities Equity attributable to shareholders of the company Equity attributable to non-controlling interests As of September 30, 2014 (unaudited) Pocared Diagnostics Ltd. - - BrainsGate Ltd. - As of September 30, 2013 (unaudited) Pocared Diagnostics Ltd. - - BrainsGate Ltd. As of December31, 2013 (audited) Pocared Diagnostics Ltd. - BrainsGate Ltd. - Revenues Gross profit Operating loss Loss from continuing operations Loss for the period Loss attributable to shareholders of the company Loss attributable to non-controlling interests For the nine months period ended September 30, 2014 (unaudited) Pocared Diagnostics Ltd. - - ) - BrainsGate Ltd. - - ) - For the nine months period ended September 30, 2013 (unaudited) Pocared Diagnostics Ltd. - - ) - BrainsGate Ltd. - - ) - For the three months period ended September 30, 2014 (unaudited) Pocared Diagnostics Ltd. - - ) - BrainsGate Ltd. - - ) - For the three months period ended September 30, 2013 (unaudited) Pocared Diagnostics Ltd. - - ) - BrainsGate Ltd. - - ) - For the year ended December 31, 2013 (audited) Pocared Diagnostics Ltd. - - ) - BrainsGate Ltd. - - ) - F - 21 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 7 –Financial instruments A. Fair value The carrying amount of all of the Company's financial assets and liabilities, including cash and cash equivalents, other accounts receivable, short and long term deposits in banks, other investments measured at fair value, other long term receivables, other accounts payable, trade payables, conform to or approximate their fair values. B. Classification of financial instruments by fair value hierarchy The financial instruments presented in the statement of financial position at fair value are grouped into classes with similar characteristics using the following fair value hierarchy which is determined based on the source of input used in measuring fair value: Level 1 - quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 - inputs other than quoted prices included within Level 1 that are observable either directly or indirectly. Level 3 - inputs that are not based on observable market data (valuation techniques which use inputs that are not based on observable market data). Financial assets measured at fair value: As of September 30, 2014 Unaudited Level 1 Level 2 Level 3 Other investments measured at fair value - As of September 30, 2013 Unaudited Level 1 Level 2 Level 3 Other investments measured at fair value (*) As of December 31, 2013 Audited Level 1 Level 2 Level 3 Other investments measured at fair value (*) *) As noted in Note 6 to the annual consolidated financial statements, shares of Enablence received under the settlement agreement were subject to a four month lockup period. As of September 30, 2013 and December 31, 2013, the fair value of the investment in Enablence's restricted shares was determined by reference to their quoted market price less a discount in respect of the lockup period. The discount alone, which amounted to approximately $460 and $40 as of September 30, 2013 and December 31, 2013, respectively, was measured according to level2, and deducted from the quoted market price of the shares according to level 1. In January, 2014 the restriction on these shares was removed. F - 22 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 7 –Financial instruments (Cont.) Changes in financial assets classified in Level 3: For the nine and three months period ended September 30, 2014: Financial assets measured at fair value Unaudited Balance as of January 1, 2014 (audited) Total recognized gain (loss): In profit or loss (*) Investment Balance as of September 30, 2014 Balance as of July 1, 2014 Total recognized gain (loss): In profit or loss (*) Balance as of September 30, 2014 (*) The entire gain included in profit or loss relating to assets held at the end of the reporting period. For the nine and three months period ended September 30, 2013: Financial assets measured at fair value Unaudited Balance as of January 1, 2013 (audited) Total recognized gain (loss): In profit or loss (*) In other comprehensive income (loss) ) Investment Balance as of September 30, 2013 Balance as of July 1, 2013 Investment Balance as of September 30, 2013 F - 23 ELRON ELECTRONIC INDUSTRIES LTD. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 7 –Financial instruments (Cont.) For the year ended December 31, 2013: Financial assets measured at fair value Audited Balance as of January 1, 2013 Total recognized income (loss): In profit or loss In other comprehensive income (loss) ) Investment Balance as of December 31, 2013 C. Valuation techniques For details on the fair value of investments in unquoted shares, see Note 6 to the annual consolidated financial statements. F - 24 ELRON ELECTRONIC INDUSTRIES LTD. ANNEX TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS Details relating to investments in the interim consolidated financial statements as of September30, 2014 Rate of holdings in equity Consolidated rate of holdings in Elron's effective rate of holdings Fully diluted consolidated rate of Elron's fully diluted effective rate of Consolidated carrying value of investment September 30, Elron (1) RDC (2) equity in equity (3) holdings holdings (3) % $ thousands Investments in investee companies Subsidiaries: Cloudyn Software Ltd. - Pose POS Ltd. (formerly Blitz Branding Ltd.) - Associates: BrainsGate Ltd. - ) Pocared Diagnostics Ltd. - Cartiheal (2009) Ltd. - Kyma Medical Technologies Ltd. - DES Dry Eye Solutions Ltd. - Plymedia Israel (2006) Ltd. - - Open Legacy Technologies Ltd. - Page 2 Site Ltd. - Bruwz Technologies Ltd. - Other investments: Notal Vision Inc. - Jordan Valley Semiconductors Ltd. - Atlantium Technologies Inc. - Aqwise – Wise Water Technologies Ltd. - Enablence Technologies Inc. - N/A N/A Including holdings through Elron's fully-owned subsidiaries. Including holdings through RDSeed. Elron's effective holdings include holdings by RDC and RDSeed multiplied by 50.10%. (Elron's holding rate in RDC). F - 25 POCARED DIAGNOSTICS LTD. (A development stage company) INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2014 U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Review of Unaudited Interim Financial Statements P - 2 Consolidated Balance Sheets P - 3 – P - 4 Consolidated Statements of Comprehensive Loss P - 5 Statements of Changes in Shareholders' Deficiency P -6 – P - 9 Consolidated Statements of Cash Flows P - 10 Notes to Consolidated Financial Statements P - 11 - P - 17 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 6706703, Israel Tel: +972-3-6232525 Fax: +972-3-5622555 ey.com The Board of Directors Pocared Diagnostics Ltd. (a development stage company) Re: Auditors report on review to the Shareholders of Pocared Diagnostics LTD (a development stage company) We have reviewed the consolidated financial information of Pocared Diagnostics Ltd. and its subsidiary (a development stage company) (together "the Company") which comprise the consolidated balance sheet as of September 30, 2014 and 2013 and the related consolidated statements of comprehensive loss for the three-month and nine- month ended September30, 2014 and 2013 and for the period from January 1, 2005 (date of inception) through September 30, 2014, as well as the changes in shareholder's deficiency and cash flows for nine-month period ended September 30, 2014 and 2013 and for the period from January 1, 2005 (date of inception) through September 30, 2014. Management’s Responsibility for the Financial Information. Management is responsible for the preparation and fair presentation of the interim financial information in conformity with U.S. generally accepted accounting principles; this includes the design, implementation and maintenance of internal control sufficient to provide a reasonable basis for the preparation and fair presentation of interim financial information in conformity with U.S. generally accepted accounting principles. Auditor’s Responsibility Our responsibility is to conduct our review in accordance with auditing standards generally accepted in the United States applicable to review of interim financial information. A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with auditing standards generally accepted in the United States, the objective of which is the expression of an opinion regarding the financial information. Accordingly, we do not express such an opinion. Conclusion Based on our review, we are not aware of any material modifications that should be made to the consolidated financial information referred to above for it to be in conformity with U.S. generally accepted accounting principles. The Company's ability to continue as a Going concern The accompanying financial information has been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the interim consolidated financial statements, the Company has incurred losses in the amount of $8,175 during the nine months ended September30, 2014, has an accumulated deficit during the development stage of $74,248 as of September 30, 2014, and has an accumulated negative cash flow from operating activities. These factors raise substantial doubt about the Company's ability to continue as a going concern (Management's plans in regard to these matters are described in Note1c). The interim consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER October 29 , 2014 A Member of Ernst & Young Global P - 2 POCARED DIAGNOSTICS LTD. AND ITS SUBSIDIARY (A development stage company) CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands September 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Short-term bank deposit - 17 - Restricted cash Inventory - Accounts receivable 67 Total current assets PROPERTY AND EQUIPMENT, NET LONG-TERM DEPOSIT 20 20 21 Total assets $ $ $ The accompanying notes are an integral part of the consolidated financial statements.‎ P - 3 POCARED DIAGNOSTICS LTD. AND ITS SUBSIDIARY (A development stage company) CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Trade payables $ $ $ Employees and payroll accruals Accrued expenses Total current liabilities LONG-TERM LIABILITIES: Convertible loan - - CONVERTIBLE PREFERRED SHARES (Note 4) Preferred A shares, NIS 0.01 par value; Authorized: 1,500,000 shares at September 30, 2014 and2013and December 31, 2013; Issued and outstanding: 1,333,333 shares at September 30, 2014 and 2013 and December 31, 2013 Preferred B shares, NIS 0.01 par value; Authorized: 1,550,000 shares at September 30, 2014 and2013 and December 31, 2013; Issued and outstanding: 1,507,341 shares at September 30, 2014 and2013 and December 31, 2013 Preferred C shares, NIS 0.01 par value; Authorized: 1,000,000 shares at September 30, 2014 and2013 and December 31, 2013; Issued and outstanding: 760,501 shares at September 30, 2014 and2013 and December 31, 2013 Preferred D, D-1, and D-2 shares, NIS 0.01 par value; Authorized: 9,660,000 shares at September 30, 2014and2013 and December 31, 2013; Issued and outstanding: 9,573,601 shares at September 30, 2014 and2013 and December 31, 2013 Preferred E shares, NIS 0.01 par value; Authorized: 11,000,000 shares at September 30, 2014 and2013 and December 31, 2013; Issued and outstanding: 10,413,052 shares at September 30, 2014 and2013 and December 31, 2013 Preferred F shares, NIS 0.01 par value; Authorized: 57,000,000 shares at September 30, 2014and 66,000,000 shares at September 30andDecember 31, 2013; Issued and outstanding: 56,313,546, 48,302,205and 48,302,205shares at September 30, 2014 and2013 and December 31, 2013 ,respectively Preferred G shares, NIS 0.01 par value; Authorized: 18,000,000 shares at September 30, 2014; Issued and outstanding: 16,718,025 shares at September 30, 2014 - - Liquidation preference of Preferred shares at September 30, 2014 amounted to $146,702 - SHAREHOLDERS' DEFICIENCY: Ordinary shares, NIS 0.01 par value; Authorized: 107,000,000shares at September 30, 2014 , 113,000,000 shares at June 30, 2013andDecember 31, 2013; Issued and outstanding: 2,141,667 and2,000,000 shares at September 30, 2014 andDecember 31, 2013, respectively 4 4 4 Additional paid-in capital Deficit accumulated during the development stage ) ) ) Total shareholders' deficiency ) ) ) Total liabilities and shareholders' deficiency $ $ $ The accompanying notes are an integral part of the consolidated financial statements.‎ October 29 , 2014 Date of approval of the financial statements EdwardLudwig Chairman of the Board of Directors Jonathan Gurfinkel Chief Executive Officer Michal Mendelevich levy Finance Manager P - 4 POCARED DIAGNOSTICS LTD. AND ITS SUBSIDIARY (A development stage company) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands Nine months ended September 30, Three months ended September 30, Year ended December 31, Period from January 1, 2005 (inception date) through September 30, Unaudited Audited Unaudited Operating expenses: Research and development $ Marketing 47 General and administrative Operating loss Financial expenses (income), net 89 ) ) 2 26 Loss before income taxes Income taxes 44 31 12 11 22 Comprehensive loss $ The accompanying notes are an integral part of the consolidated financial statements.‎ P - 5 POCARED DIAGNOSTICS LTD. AND ITS SUBSIDIARY (A development stage company) STATEMENTS OF CHANGES IN CONVERTIBLE PREFERRED SHARES AND SHAREHOLDERS' DEFICIENCY U.S. dollars in thousands, except share and per share data Convertible Preferred shares Ordinary shares Additional paid-in Deficit accumulated during the development Total shareholders' Number Amount Number Amount capital stage deficiency Balance as of January 1, 2005 (inception date) - $
